Citation Nr: 1706644	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  08-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disability other than service-connected basal cell carcinoma and actinic keratosis.

3.  Entitlement to service connection for residuals of asbestos exposure, to include headaches and shortness of breath.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to an earlier effective date than March 28, 2005, for a 30 percent rating for recurrent nephrolithiasis.

6.  Entitlement to an earlier effective date than May 16, 2007, for a grant of service connection for left knee meniscal derangement.

7.  Entitlement to an initial rating greater than 10 percent for left knee meniscal derangement.

8.  Entitlement to an initial rating greater than 10 percent for limitation of motion of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied, in pertinent part, the Veteran's claims of service connection for a skin disability (which was characterized as chronic skin rash) and for hypertension.  The Veteran disagreed with this decision in May 2007 with respect to the denial of his service connection claim for a skin disability and in October 2007 with respect to the denial of his service connection claim for hypertension.  He perfected a timely appeal on these claims in February 2008.

This matter also is on appeal from a July 2007 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for obstructive sleep apnea.  The Veteran disagreed with this decision in October 2007.  He perfected a timely appeal in February 2008.

This matter is also on appeal from an October 2008 rating decision in which the RO denied the Veteran's claim of service connection for residuals of asbestos exposure, to include headaches and shortness of breath.  The Veteran disagreed with this decision in December 2008.  He perfected a timely appeal in September 2009.

A videoconference Board hearing was held at the RO in February 2010 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript has been added to the record.  A second videoconference Board hearing was held at the RO in August 2016 before the undersigned AVLJ and a copy of the hearing transcript has also been added to record.  As will be discussed below, during the August 2016 Board hearing, the Veteran requested that his appeal concerning the earlier effective date and higher initial rating claims be withdrawn.  See Board hearing transcript dated August 16, 2016, at pp. 2.

In September 2010, the Board denied the Veteran's service connection claims and remanded his earlier effective date and higher initial rating claims for the issuance of a Statement of the Case (SOC).  The Veteran, through an attorney and VA's Office of General Counsel, filed a Joint Motion for Partial Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") requesting that the Court vacate and remand the Board's September 2010 denial of the Veteran's service connection claims.  The Court granted the Joint Motion in August 2011.

In December 2012, the Board remanded this matter to Agency of Original Jurisdiction (AOJ) for additional development.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examinations to determine the nature and etiology of his hypertension, skin disability, residuals of asbestos exposure, and obstructive sleep apnea.  The requested records subsequently were associated with the claims file and the examinations for hypertension, a skin disability, and residuals of asbestos exposure all occurred in March 2016.  

Unfortunately, for reasons explained below, the Board finds that further development is needed with regard to the issues of entitlement to service connection for a skin disability and obstructive sleep apnea and, as a result, those issues are addressed in the REMAND portion of the decision below and are REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's hypertension is related to active service.

2.  The preponderance of the evidence weighs against a finding that the Veteran currently has any residuals of asbestos exposure, including headaches and shortness of breath, that were incurred in or are otherwise related to active service.

3.  In statements made on the record at his August 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal as to entitlement to an earlier effective date than March 28, 2005 for a 30 percent rating for recurrent nephrolithiasis, entitlement to an earlier effective date than May 16, 2007 for a grant of service connection for left knee meniscal derangement, entitlement to an initial rating greater than 10 percent for left knee meniscal derangement, and entitlement to an initial rating greater than 10 percent for limitation of motion of the left knee be withdrawn.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  Residuals of asbestos exposure, to include headaches and shortness of breath, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for withdrawal of the appeal on the issues of entitlement to an earlier effective date than March 28, 2005 for a 30 percent rating for recurrent nephrolithiasis, entitlement to an earlier effective date than May 16, 2007 for a grant of service connection for left knee meniscal derangement, entitlement to an initial rating greater than 10 percent for left knee meniscal derangement, and entitlement to an initial rating greater than 10 percent for limitation of motion of the left knee, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for hypertension, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's claim of service connection for residuals of asbestos exposure, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this context, the Board notes that, while the evidentiary record contains VA treatment records that have not been considered by the AOJ or waived by the Veteran, the newly received records are duplicative of evidence already of record, as they merely note the presence of the Veteran's current respiratory/pulmonary disability, without any indication or suggestion that the disability was incurred during or as a result of service.  Thus, a waiver of initial AOJ consideration is not needed and the Veteran is not prejudiced by the Board's consideration of the claim of service connection for residuals of asbestos exposure without remanding it for AOJ consideration.

Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's residuals of asbestos exposure, claimed as shortness of breath and headaches and diagnosed as pulmonary granulomas, mediastinal lymphadenopathy, and mycotic lung infection are not explicitly recognized as a chronic disease under 38 C.F.R. § 3.309 (a) and, thus, Walker and the theory of continuity of symptomatology as an alternative route to establish service connection is not applicable to that particular claim.  However, because hypertension is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating that claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

The Veteran contends that he incurred hypertension during active service or, alternatively, that his current hypertension is related to service.  After review of the evidence, the Board finds that the evidence of record supports granting the Veteran's claim of service connection for hypertension.  

The Veteran's available service treatment records show that he experienced elevated blood pressure throughout his period of active service.  For example, his blood pressure was 130/80 (or within normal limits) at his enlistment physical examination in September 1983 prior to his entry on to active service in January 1984.  He denied all relevant pre-service medical history.  On outpatient treatment in May 1997, however, the Veteran's blood pressure was 145/90.  In October 2001, the Veteran's blood pressure was 140/97.  In July 2002, the Veteran's blood pressure was 140/92.  At his retirement (or separation) physical examination in August 2003, the Veteran reported only that he was going to file for VA disability compensation benefits for a skin rash, back pain, and kidney stones.  He denied all other relevant in-service medical history.  Clinical evaluation showed blood pressure of 134/88.

The post-service evidence also supports granting the Veteran's service connection claim for hypertension because it shows that he currently experiences hypertension which is related to active service.  For example, on VA hypertension examination in August 2006, the Veteran's complaints included fatigue and headache.  He reported being diagnosed with hypertension in the mid-1990's.  Physical examination showed blood pressure readings of 118/80 times three and a regular heart rate and rhythm.  The diagnosis was a history of hypertension but with normal blood pressure readings at that examination.

On outpatient treatment in April 2007, a history of hypertension was noted.  Physical examination showed a regular heart rate and rhythm and blood pressure of 130/90.  The assessment included essential hypertension.

The Veteran testified at his February 2010 VA examination that he had been told by a post-service treating physician that his blood pressure was high.  See Board hearing transcript dated February 22, 2010, at pp. 14-15.

On VA hypertension examination in March 2016, the Veteran reported being diagnosed with hypertension in the 1990s and taking medication but was "vague" about this.  The VA examiner reviewed the Veteran's claims file, including his service treatment records (STRs) and post-service VA treatment records.  He did not have a history of diastolic blood pressure elevation to predominantly 100 or more, but the Veteran's current blood pressure readings were 164/96, 157/109, and 161/103.  Accordingly, the diagnosis was hypertension.  The VA examiner opined that it is at least as likely as not that the Veteran's hypertension is related to active service.  The rationale for this opinion was a review of the Veteran's service treatment records and post-service treatment records indicating a diagnosis of and treatment for essential hypertension, which the examiner noted is a chronic condition.  The rationale also was that the Veteran had not been taking his hypertension medication and his hypertension was not well-controlled on the examination.  The examiner also noted the Veteran's history of hypertension during and after active service and clinical evidence of poorly controlled hypertension on the current examination.  

The March 2016 VA examiner provided a positive opinion relating the Veteran's current hypertension to service and her opinion is fully supported by an adequate rationale, as well as the other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Indeed, the STRs show that his blood pressure was elevated on multiple occasions during active service, while the post-service evidence shows that he continued to experience elevated blood pressure readings and receive treatment for hypertension.  
Given this evidence and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the service connection for hypertension is warranted.

Residuals of Asbestos Exposure 

The Veteran has asserted that service connection is warranted because he complained of headaches and shortness of breath (among other respiratory and pulmonary symptoms) during service, which he believes are a result of his exposure to asbestos.  The Veteran testified that he was exposed to asbestos while working at MacDill Air Force Base from approximately February 1984 to October 1987.  See Board hearing transcript dated February 22, 2010, at pp. 18-19.  He has asserted that he was told there was asbestos there.  He has also asserted that he experienced continuous post-service disability due to residuals of asbestos exposure.  

After review of the record, the Board finds the preponderance of the evidence is against the grant of service connection for residuals of asbestos exposure.  

As an initial matter, the Board notes the evidence shows the Veteran was diagnosed with hilar and mediastinal adenopathy with some reticular nodular changes in the lung and some pulmonary nodules in November 2009.  The Veteran was afforded a VA respiratory examination in March 2016 during which the examiner re-characterized the disability found in 2009 as pulmonary granulomas and mediastinal lymphadenopathy and also noted that he had history of mycotic lung infection, which was currently healed and inactive.  

Based on the foregoing, the Board finds the first criteria for service connection, i.e., a current disability, has been met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (with regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

As for the second requirement for service connection, i.e., service incurrence of an injury or disease, the Veteran's service treatment records (STRs) show he was diagnosed with bronchitis on two separate occasions during service.  In November 1988, the Veteran complained of a sore throat, chest congestion, a persistent, productive cough, and a runny nose.  The impression was bronchitis.  In December 1990, the Veteran complained of a sore throat and a deepening cough, and the assessment included mild bronchitis.  

Despite the foregoing, the Veteran's service records do not demonstrate or otherwise suggest that he was, in fact, exposed to asbestos at any time during his 20 years of active service.  As noted, the Veteran has asserted that he was exposed to asbestos while working at MacDill AFB from approximately February 1984 to October 1987.  While his service personnel records (SPRs) confirm that he was stationed at MacDill AFB from 1984 to 1987, the records show that he was an operations systems management specialist, which involved maintaining flight record folders, conduct review of records, monitor aircrew flight physicals and training requirements, and prepare aeronautical and military pay orders, among other duties.  The evidence does not show, nor has the Veteran asserted, that his occupational duties while serving at MacDill AFB involved high incidents of or any reasonable expectation of asbestos exposure.  See M21-1, Part VI, par. 7.21(b)(1).  At best, the Veteran has asserted that he was told there was asbestos at MacDill AFB which, even if deemed competent evidence, is insufficient to establish that he was likely exposed to such asbestos, given his occupational duties while there.  

Therefore, while the Veteran was diagnosed with bronchitis during service, his exposure to asbestos during service is not established or verified.  

The final requirement for establishing service connection is a nexus between the claimed in-service disease or injury and the current disability.  In this case, however, the most competent, credible, and probative evidence does not establish a causal relationship between the present disability and the reported in-service disease or injury.  

The evidentiary record contains medical opinions which suggest the Veteran's current respiratory/pulmonary disabilities may be related to service.  In January 2012, a VA pulmonary clinician noted the Veteran had been evaluated extensively for pulmonary problems since November 2009 and was found to have numerous pulmonary nodules bilaterally with mediastinal and hilar lymphadenopathy, which he noted had calcified and suggested a chronic condition.  The clinician noted that the exact etiology of the Veteran's lung lesions and lymph node enlargement remained uncertain but noted that the changes appeared to result from chronic granulomatous inflammation.  The clinician also noted the Veteran's reported history of experiencing shortness of breath after returning from the first Gulf War, as well as his report of undergoing a pulmonary work-up at that time, but he noted that record of such was not available to him.  The clinician stated that, based on the lack of improvement with antifungal antibiotic treatment and treatment for presumptive sarcoidosis, he felt the Veteran's chronic granulomatous lung condition was likely related to some other inciting agent and further stated that, given the Veteran's history of pulmonary problems after serving in the Southeast Asia theatre and first Gulf War, his current pulmonary condition could be related to exposure to particulate matter or other unknown agents during such service.  

In a March 2012 statement, a VA infectious disease clinician noted that the Veteran continued to experience shortness of breath and detailed his relevant medical history, including the initial finding of pulmonary nodules on a chest CT scan in February 2010.  The clinician noted the Veteran was initially given various diagnoses, including coccidiomycosis and basidiomycosis but that biopsies showed noncaseating granuloma.  The clinician stated it is possible the Veteran's granulomas are secondary to a remote fungal infection but that a fungal infection is not deemed to be active.  He also stated that the Veteran's nodules are possibly related to some other chemical exposure (or deposits) during service, as the Veteran described multiple exposures, although the details of such exposures were not known.  

The Veteran was afforded a VA respiratory conditions examination (via Disability Benefits Questionnaire (DBQ)) in March 2016, at which time the Veteran's complaints included shortness of breath and the examiner noted his medical history.  As noted, the March 2016 VA examiner re-characterized the Veteran's disability, which was previously identified as hilar and mediastinal adenopathy with reticular and pulmonary nodular changes, as pulmonary granulomas and mediastinal lymphadenopathy and noted that he had history of mycotic lung infection, which was currently healed and inactive.  After evaluating the Veteran and reviewing the claims file, the VA examiner opined that the Veteran's claimed residuals of asbestos exposure are less likely than not related to active service, noting that the Veteran does not have asbestosis.  The examiner noted that the Veteran had been diagnosed as having granulomatous disease initially in 2009 which was a "classic" finding for mycotic lung illness caused by a fungus, whereas asbestosis develops as a result of direct exposure to asbestos fibers which are naturally occurring and trigger an inflammatory response after being inhaled.  In this regard, the examiner noted that radiographic findings found in asbestosis cause a hazy "ground glass" patter, and further stated that the Veteran's hilar and mediastinal lymphadenopathy are not seen with asbestosis and are suggestive of a different disease process.  

The March 2016 VA examiner further noted that upper respiratory infections, including bronchitis are acute and generally self-limiting viral infection commonly manifested by cough that persists for more than 5 days and may be productive, as well as wheezing and mild shortness of breath.  The examiner noted, on the other hand, that asbestosis is manifested by progressive symptoms of exertional shortness of breath, productive cough and wheezing and stated, notably, that the Veteran did not exhibit any of those physical findings on examination and did not have the chest CT findings mentioned above.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In evaluating this claim, the Board notes that the opinions provided in January 2012 and March 2012 suggest that the Veteran's current respiratory/pulmonary disability is likely related to exposure to particulate matter, chemicals, or other unknown agents during service.  However, the evidentiary record does not contain any competent evidence, including service records, establishing that the Veteran was exposed to any particulate matter, chemicals, or other unknown agents during service.  In fact, the Veteran has only asserted that he was exposed to asbestos in support of this claim, which also is not established or supported by the service records.  Therefore, the January and March 2012 opinions which purport to establish service connection based upon any such exposure is not considered probative.  See Miller, 11 Vet. App. at 348.  

However, the March 2016 VA examiner discussed the nature of the Veteran's current respiratory/pulmonary disability, noting it is classic for an illness caused by a fungus and that the presence of lymphadenopathy is not seen with asbestosis.  He went on to discuss how asbestosis is developed, i.e., by way of exposure to naturally occurring fibers, and is shown radiographically with a hazy ground glass patter, noting the Veteran does not have such findings on chest CT.  The examiner further noted that bronchitis is an acute viral infection, while asbestosis is manifested by progressive symptoms, none of which the Veteran exhibited on examination.  In fact, the Board finds probative the Veteran is not shown to have manifested any of those symptoms during the appeal period.  

Given the detailed, well-reasoned rationale provided by the VA examiner, which is supported by the other objective medical evidence of record, the Board finds the March 2016 VA opinion is the most competent, credible, and probative evidence of record regarding whether the Veteran's current respiratory/pulmonary disability is related to his military service, to include as a result of asbestos exposure.  

The Board acknowledges that, in providing the negative nexus opinion, the March 2016 VA examiner specifically addressed the nature asbestosis.  However, the rationale provided in support of his opinion weighs against a finding that the Veteran's current disability is related to service, as he noted that bronchitis (as shown in the STRs) is a viral disability, whereas the Veteran's current disability is likely caused by a fungus, which weighs against finding an etiologic relationship between the in-service findings and current disability.  

In evaluating this claim, the Board has considered the Veteran's lay assertions of a nexus between his current disability and military service, including specifically asbestos exposure, and notes the Veteran is competent to report the onset and nature of his claimed disabilities; however, his lay assertions of a nexus are outweighed by the preponderance of the other evidence of record, including the service and post-service evidence which (1) does not establish that he was exposed to asbestos or any other particulate matter, chemicals, or unknown agents during service and (2) does not otherwise suggest that his current respiratory/pulmonary disabilities are consistent with an asbestos-related disease or etiologically related to the bronchitis he manifested during service, which has been described as acute and self-limiting.  Moreover, the Veteran is not shown to have training or expertise in order to provide a competent or probative opinion regarding the question of medical causation on a complex medical issue, such as the etiology of a respiratory/pulmonary disability that requires clinical evaluation and diagnosis by a medical professional.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, the Veteran has only offered conclusory statements in support of his claim, while the March 2016 VA examiner took into consideration all the relevant facts in this case and provided a well-reasoned, detailed opinion that was based upon review of the lay and medical evidence, as well as his medical expertise.  Therefore, the Veteran's purported nexus statements are outweighed by the competent, credible, and probative VA opinion discussed above and, as such, are not considered competent or probative evidence favorable to his claim. 

Therefore, the Board finds that the third element of direct service connection has not been met because a causal connection between the Veteran's current respiratory/pulmonary disability and his military service, including reported asbestos exposure, has not been established. 

In sum, based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for residuals of asbestos exposure.  As a result, the benefit-of-the-doubt doctrine is not for application and his claim must be denied. See Gilbert v. Derwinski, 1 Vet. App. at 53.

Dismissal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As noted in the Introduction, the Veteran perfected a timely appeal on the issues of entitlement to an earlier effective date than March 28, 2005 for a 30 percent rating for recurrent nephrolithiasis, entitlement to an earlier effective date than May 16, 2007 for a grant of service connection for left knee meniscal derangement, entitlement to an initial rating greater than 10 percent for left knee meniscal derangement, and entitlement to an initial rating greater than 10 percent for limitation of motion of the left knee.  However, during the August 2016 Board hearing, he requested that his appeal for these claims be withdrawn.  See Board hearing transcript dated August 16, 2016, at pp. 2.  Accordingly, because there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for residuals of asbestos exposure, to include headaches and shortness of breath, is denied.

Entitlement to an earlier effective date than March 28, 2005, for a 30 percent rating for recurrent nephrolithiasis is dismissed.

Entitlement to an earlier effective date than May 16, 2007, for a grant of service connection for left knee meniscal derangement is dismissed.

Entitlement to an initial rating greater than 10 percent for left knee meniscal derangement is dismissed.

Entitlement to an initial rating greater than 10 percent for limitation of motion of the left knee is dismissed.


REMAND

As noted in the Introduction, in December 2012, the Board remanded the issues of entitlement to service connection for a skin disability and obstructive sleep apnea to the AOJ for further development.  

With respect to the claimed skin disability, the Board requested that the AOJ obtain a VA opinion that addressed whether the Veteran's current skin conditions are separate and distinct from his service-connected basal cell carcinoma and actinic keratosis and, if so, the likelihood that those conditions were (1) incurred in, aggravated by, or otherwise the result of the Veteran's service or (2) secondary to, to include the result of or aggravated by, his service-connected basal cell carcinoma and actinic keratosis.  

The Veteran was afforded a VA skin examination in March 2016 at which time the examiner diagnosed the Veteran with asteatotic dermatitis that involved his hands, arms, legs, face and was also manifested by a few lesions on his left temple.  After examining the Veteran and reviewing the record, the VA examiner opined that it is less likely than not that the Veteran's current skin disability is related to active service.  In making this determination, the VA examiner discussed the relationship between actinic keratosis and basal cell carcinoma and also discussed the risk factors for developing actinic keratosis.  However, the etiology and risk factors for actinic keratosis are not at issue in this case.  Instead, the proper inquiry - which was posed by the Board in the December 2012 remand - is whether the Veteran has manifested a skin disorder that is separate and distinct from his service-connected basal cell carcinoma and actinic keratosis and, if so, whether any such disorder is related to his military service or service-connected skin disability.  

Because the March 2016 VA examiner did not address these questions, the opinion is deemed inadequate, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the obstructive sleep apnea disability, the Board notes that, although it concluded in the December 2012 remand that the Veteran's claim of service connection for obstructive sleep apnea should be remanded for appropriate VA examination to determine the nature and etiology of this disability, there were no remand directives requesting this examination.  The Board sincerely apologizes to the Veteran for the apparent oversight in not including specific remand directives to the AOJ for scheduling an examination for obstructive sleep apnea in the December 2012 remand.  In this case, however, there is insufficient evidence of record to adjudicate the Veteran's service connection claim for obstructive sleep apnea and a VA examination is necessary.  Therefore, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his obstructive sleep apnea.

Finally, as a result of the development conducted following the December 2012 remand, the evidentiary record contains VA outpatient treatment records that have not been considered by the AOJ in the first instance, including VA treatment records dated from January 2010 to December 2016.  The Veteran has not submitted a waiver of initial AOJ consideration of the evidence.  See 38 C.F.R. § 20.1304 (2016).  Therefore, on remand, the AOJ should consider this evidence in the first instance and issue a supplemental statement of the case (SSOC) reflecting such consideration.  See 38 C.F.R. § 19.31.  Given the length of time that will lapse while the remaining claims are on remand, the AOJ also should attempt to obtain the Veteran's updated treatment records dated since December 2016.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from December 2016 to the present.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159 (e) regarding Federal records.

2.  Provide the Veteran and/or his representative an additional opportunity to identify and provide authorization and consent to obtain additional available private treatment records related to his claimed skin disability (other than basal cell carcinoma and actinic keratosis) and obstructive sleep apnea.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159 (e) regarding private records.

3.  Return the claims file to the VA examiner who provided the December 2013 VA opinion regarding the Veteran's skin disability.  The claims file and a copy of this Remand must be made available to the examiner.  

After reviewing the record, including this remand, the examiner is requested to provide an opinion as to each of the following:

(a) Identify all skin disorders (other than basal cell carcinoma and actinic keratosis) that the Veteran has manifested since February 2004, to include but not limited to dermatitis, seborrheic keratosis, and xerosis.  See March 2016 VA skin DBQ; VA treatment records dated September 2007, October 2008, June 2015, and August 2016.  

(b) For each disorder identified above, state whether those disorders are separate and distinct from his service-connected basal cell carcinoma and actinic keratosis.

(c) For each disorder identified as separate and distinct from his service-connected basal cell carcinoma and actinic keratosis, state whether it is as likely as not (50 percent or greater likelihood) that it was incurred in or is otherwise related to the Veteran's active service.  

In answering the foregoing, the VA examiner should consider and address the evidence showing the Veteran was treated for and diagnosed with various skin disorders during service, including a rash, tinea corporis, atopic dermatitis, and sebaceous dermatitis.  See service treatment records dated December 1992, February 1993, and January 1999.  

The examiner should also consider and address the lay evidence regarding the onset and progression of the claimed skin disorders, as well as the other medical evidence of record.  

(d) For each disorder identified as separate and distinct from his service-connected basal cell carcinoma and actinic keratosis, state whether it is as likely as not (50 percent or greater likelihood) that it is (1) proximately due to or the result of OR (2) aggravated by his service-connected basal cell carcinoma and actinic keratosis.  

An opinion must be provided with respect to direct causation and aggravation for each identified disorder.  

(e) A complete rationale must be provided for each opinion.  

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of obstructive sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, as well as the Veteran's statements regarding the development and treatment of his obstructive sleep apnea, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran currently experiences any obstructive sleep apnea which is related to active service or any incident of service.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.  

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case that addresses all evidence added to the record since the November 2011 SSOC, and afford the appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
A. J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


